78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Ralph S. STOWE, Appellant.
No. 95-2971.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1996.Decided March 8, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ralph S. Stowe entered an unconditional guilty plea to attempted forcible rescue of seized property, in violation of 26 U.S.C. § 7212(b), and the district court1 sentenced him to five years probation.   On appeal, Stowe raises numerous jurisdictional and non-jurisdictional challenges to his conviction.


2
We reject as meritless Stowe's jurisdictional claims:  the district court had jurisdiction over the instant offense under 18 U.S.C. § 3231, see United States v. Rosnow, 977 F.2d 399, 412-13 (8th Cir.1992) (per curiam) (§ 3231 "grants jurisdiction to district courts over all offenses against the laws of the United States"), cert. denied, 507 U.S. 990 (1993), and over Stowe because he was a citizen of Missouri where he was gainfully employed.   By his valid guilty plea, Stowe waived all the non-jurisdictional issues he now raises on appeal.  See United States v. McNeely, 20 F.3d 886, 888 (8th Cir.)  (per curiam), cert. denied, 115 S.Ct. 171 (1994);  United States v. Stewart, 972 F.2d 216, 217-18 (8th Cir.1992).


3
Finally, we conclude the district court did not err by requiring Stowe to file an affidavit of financial status before considering his motion for in forma pauperis status on appeal, see 28 U.S.C. § 1915(a), and we grant Stowe's motion to supplement the record.


4
The judgment is affirmed.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri